Case 1:21-cv-20810-DPG Document 1 Entered on FLSD Docket 02/26/2021 Page 1 of 5




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISON
                                        Case No.:

 JERRY SMITH,

        Plaintiff,

 v.

 THE GUARDIAN LIFE INSURANCE
 COMPANY OF AMERICA,

       Defendant.
 ____________________________________/

                             COMPLAINT FOR DISABILITY BENEFITS

        Plaintiff, Jerry Smith, files his Complaint against Defendant, The Guardian Life Insurance

 Company of America, and says:

                                I. JURISDICTION AND VENUE

        1.      Plaintiff’s claims are filed pursuant to the Employee Retirement Income Security

 Act of 1974 (“ERISA”), 29 U.S.C. § 1001, et seq. Jurisdiction exists pursuant to 29 U.S.C. §

 1132(f) and venue is proper pursuant to 29 U.S.C. § 1132(e).

                                            II. PARTIES

        2.      Plaintiff, Jerry Smith (“Mr. Smith” or “Plaintiff”), is a citizen of the United States

 of America and was at all times relevant a participant of the long-term disability insurance policy

 at issue (the “long-term disability policy”). Defendant, The Guardian Life Insurance Company of

 America (“Guardian” or “Defendant”), is the insurer and claims administrator of the long-term

 disability policy, is a foreign corporation authorized to do business in Florida, and can be found in

 the Southern District of Florida.
Case 1:21-cv-20810-DPG Document 1 Entered on FLSD Docket 02/26/2021 Page 2 of 5




                                             III.    FACTS

         3.      At all times material to this action there was in full force and effect a group long-

 term disability policy constituting a binding contract of insurance between the parties. The policy

 was underwritten and administered by Defendant.

         4.      At all times material, Defendant operated under an inherent structural conflict of

 interest because of the Defendant’s dual role as administrator of claims while serving as the

 insurance company paying benefits out of its own assets.

         5.      Mr. Smith was employed with ABM Healthcare Support Services (“ABM”) as a

 Facilities Management Assistant Director. By virtue of his employment at ABM, Mr. Smith was

 an eligible participant of the long-term disability policy at all times material to this action.

         6.      The purpose of the long-term disability policy was to provide Mr. Smith a monthly

 benefit in the event that he became disabled (“long-term disability benefits”).

         7.      The long-term disability policy defined Disability, in pertinent part, as follows:

         8.      Disability or Disabled: These terms mean a covered person has physical, mental

 or emotional limits caused by a current sickness or injury. And, due to these limits, he or she is:

 (a) not able to perform, on a full-time basis, the major duties of his or her own occupation; and (b)

 not able to earn more than this plan’s maximum allowed income earned during disability. Mr.

 Smith has suffered, and continues to suffer, from a number of medical conditions including, but

 not limited to, lumbar spinal stenosis, lumbar region neurogenic claudication, herniated disc(s),

 recurrent right rotator cuff tear, chronic pain, depression, insomnia, anxiety, diverticulitis, gastritis,

 gastroenteritis, hyperlipidemia and gout.
Case 1:21-cv-20810-DPG Document 1 Entered on FLSD Docket 02/26/2021 Page 3 of 5




         9.     Mr. Smith has been unable to perform the major duties of his own occupation or

 earn more than the plan’s maximum allowed income earned during disability. Mr. Smith is

 disabled under the terms of the long-term disability policy.

         10.    Mr. Smith was forced to discontinue working in November of 2017 due to his

 disabling conditions.

         11.    In accordance with the procedures set forth by the long-term disability policy, Mr.

 Smith notified Defendant that he was disabled.

         12.    By letter dated July 11, 2018, Defendant acknowledged Mr. Smith’s disability

 under the policy, accepting liability by paying long-term disability benefits effective May 26,

 2018.

         13.    By letter dated February 28, 2020, Defendant terminated Mr. Smith’s long-term

 disability benefits effective February 27, 2020.

         14.    Mr. Smith timely appealed Defendant’s decision to deny his long-term disability

 benefits by letter dated March 30, 2020.

         15.    Defendant denied Mr. Smith’s appeal for long-term disability benefits and

 communicated its decision via letter dated November 1, 2020.

         16.    Mr. Smith exhausted his appeals under ERISA.

         17.    In terminating Mr. Smith’s long-term disability benefits, Defendant deemphasized

 medical evidence favoring disability and instead relied on the views of its own medical consultants.

         18.    The termination of Mr. Smith’s long-term disability benefits was a breach of the

 terms of the long-term disability policy, and the decision was wrong and arbitrary and capricious.

         19.    Defendant’s termination of Mr. Smith’s disability benefits breached the fiduciary

 duties owed to Mr. Smith under ERISA. Defendant further failed to discharge its duties in respect
Case 1:21-cv-20810-DPG Document 1 Entered on FLSD Docket 02/26/2021 Page 4 of 5




 to discretionary claims processing solely in the interests of Mr. Smith as a participant of long-term

 disability policy.

                      IV. COUNT I: LONG-TERM DISABILITY BENEFITS

         Plaintiff incorporates the allegations contained in Paragraphs 1 through 19 as if fully stated

 herein and says further that:

         20.     Plaintiff is entitled to certain benefits of the policy consisting of past long-term

 disability benefits including prejudgment interest, retroactive to the day benefits were denied

 pursuant to 29 U.S.C. §1132(a)(1)(B).

         21.     Plaintiff is entitled to the benefits identified herein because:

                 a. the benefits are permitted benefits under the policy;

                 b. Plaintiff has satisfied all conditions to be eligible to receive the benefits;

                 c. Plaintiff has not waived or otherwise relinquished his entitlements to the

                      benefits.

         22.     Defendant has refused to pay the benefits sought by Mr. Smith, ignoring the

 medical records and clear opinions of his physicians.

                              V. COUNT II: ATTORNEY’S FEES

         Plaintiff incorporates the allegations contained in Paragraphs 1 through 22 as if fully stated

 herein and says further that:

         23.     To the extent that Defendant violated any provisions of Subchapter I of Title 29,

 Chapter 18 of the United States Code, Plaintiff is entitled to reasonable attorney’s fees and costs

 of this action pursuant to 29 U.S.C. §1132(g)(1).
Case 1:21-cv-20810-DPG Document 1 Entered on FLSD Docket 02/26/2021 Page 5 of 5




                                       VI. RELIEF REQUESTED

        Plaintiff incorporates the allegations contained in Paragraph 1 through 23 as if fully stated

 herein and says further that:

        24.     As a result of the acts and/or omissions of Defendant as alleged herein, Defendant

 owes Mr. Smith unpaid long-term disability benefits, plus interest.

        25.     Defendant is also liable for Mr. Smith’s attorney’s fees and the costs of litigation

 in an amount to be proven at trial.

        26.     Defendant is also liable to place Plaintiff in the position he would have enjoyed

 under the policy had he not been wrongfully denied benefits by Defendant.

                                   VII. PRAYER FOR RELIEF

        WHEREFORE, Plaintiff, Jerry Smith, prays for a judgment against Defendant, The

 Guardian Life Insurance Company, for the relief as pleaded herein and for such other relief as this

 Honorable Court deems just and proper.

                      Respectfully submitted this 26th day of February, 2021.

                                         /s/ Edward P. Dabdoub
                                         Edward Philip Dabdoub (FBN. 45685)
                                         eddie@longtermdisability.net
                                         Kevin E. Probst (FBN. 51422)
                                         kevin@longtermdisability.net
                                         DABDOUB LAW FIRM, P.A.
                                         1600 Ponce de Leon Blvd., Suite 1202
                                         Coral Gables, Florida 33134
                                         Tel: (305) 754-2000
                                         Fax: (305) 754-2007
                                         Counsel for Plaintiff, Jerry Smith
